Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 24, 31, and 38 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 24, 31, and 38 identify the uniquely distinct features "restore the first information in the location of the first area in the first image based on interpolation using the grayscale value of the second image to obtain a third image; and display the third image, wherein the document is displayed in the third image with the first object being removed from the location of the first area of the document".
It is noted that the closest prior art, Iwayama (US Patent Pub. # 2016/0232405) relates to automatically capturing images in a mobile electronic device. One embodiment comprises sensing device motion and automatically triggering image capture when the device is stationary. Use of this approach reduces image blur and avoids the need for subsequent image alteration or compensation for camera motion.   Takakura (US Patent Pub. # 2017/0154433) relates to a real-time image that represents image data output from an image sensing device and to cause to be displayed, over a portion of the displayed real-time image, at least one thumbnail image.  Iwayama or Takakura do not specifically teach restore the first information in the location of the first area in the first image based on interpolation using the grayscale value of the second image to obtain a third image; and display the third image, wherein the document is displayed in the third image with the first object being removed from the location of the first area of the document.  Therefore the application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 24, 25, 28, 29, 31, 32, 35-38, 42, and 43 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/9/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 26, 27, 30, 33, 34, and 39-41, directed to nonelected species no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/24/2021